Citation Nr: 1448089	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  08-20 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for residuals of a left leg injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 1971.  He had additional U.S. Navy Reserve service prior to his active service in June 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The June 2007 rating decision additionally denied entitlement to service connection for bilateral hearing loss and tinnitus, and the Veteran timely appealed these issues.  However, in May 2014, service connection for bilateral hearing loss and tinnitus were granted.  As this reflects a full grant of the benefits on appeal, these issues are no longer before the Board.

The issue of entitlement to service connection for bilateral peripheral neuropathy, feet, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in regards to the Veteran's service connection claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, are met.

During his August 2014 Board hearing, the Veteran testified that he severely injured his left leg during service.  He testified that while playing basketball, the ship hit a wave and knocked the Veteran off balance.  He landed on his left leg and "ruptured some tendons, muscles and ligaments" in his left leg, as well as blood vessels, so that his leg appeared to be bleeding under his skin.  (See Hearing Transcript, p. 4).  He stated that his leg was iced for two days and he was put on crutches for six months.  He testified that he injured his back while attempting to go down a ladder on his crutches, and falling roughly four rungs down the ladder.  The Veteran also testified that he did "not really" have any back problems prior to service, or at least any that he could remember.

Service treatment records include a March 1969 induction examination which does not show a pre-existing low back injury.  It does note a congenital narrowing of the c3-4, causing neuralgia of the left arm.  On an October 1968 special evaluation (Reserves), the Veteran noted that his neck "trouble" affected his left arm, hand and leg.  In July 1969, the Veteran complained of low back pain for "many years."  X-rays were normal and he was assessed with lumbar strain.  He complained of left leg pain associated with his low back pain.  In August 1969, the Veteran injured his left foot.  X-rays of his ankle did not show a fracture.  He was hospitalized for 3 days with bedrest and foot elevated, ice packs, and an ace wrap.  After the 3 days there was "satisfactory resolution."  His March 1971 separation evaluation found that his lower extremities and spine were normal.  

In August 2013, the Veteran was afforded a VA spine examination.  The examiner singularly noted that he had an in-person examination of the Veteran, and did not note that he reviewed the Veteran's records (although the examination indicates some review).  The examiner opined that the Veteran's spine condition clearly and unmistakably existed prior to service, and was aggravated beyond its natural progression by an in-service injury.  The rationale was that the Veteran had a record of a back condition before service, back problems during service and current radiological evidence of "advanced" degenerative disc disease and facet arthritis.

For the presumption of soundness to not be applicable, a condition must be noted on the entrance examination.  Only such conditions as are recorded in examination reports are to be considered noted.  38 C.F.R. § 3.304(b).  Here, a low back disorder was not "noted" on the Veteran's entrance examination.  Only a cervical spine disorder was "noted."  Clear and unmistakable evidence that (1) the disability existed prior to service and (2) was not aggravated by service will rebut the presumption of soundness.  See 38 U.S.C.A. § 1111; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.  

The presumption of soundness, however, does not apply when a condition is a congenital or developmental defect, as service connection cannot be granted for such disorder.  See Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993) (noting the difference between defect and disease and further noting that service connection may be granted if the congenital or developmental condition is a disease).  However, an exception exists if there is evidence of additional disability due to aggravation during service of the congenital disease, but not defect, by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe, supra; see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.

The Board notes that service treatment records include a July 1969 x-ray of the Veteran's lumbar spine which revealed "spina bifida oculta" and "scoliosis."

Additionally, a review of the claims file reveals that the Veteran complained of back pain secondary to an injury, which resulted in his inability to work in 1994.  There are no records regarding what injury occurred or in what year, in relation to two records in the claims file from 1994 and 1995.  The record does contain a large number of records after the Veteran injured his back in June 2000.  The June 2000 injury resulted in back pain with left leg radiculopathy.  The Veteran received Social Security Disability, and possibly received Worker's Compensation, as a result of this lifting injury. 

The August 2013 VA examiner did not fully address the clear and unmistakable standard for rebutting a presumption of soundness regarding his lumbar spine disorder.  The examiner also did not address if the lumbar spine disorder was congenital.  Lastly, the examiner did not address the June 2000 spine injury even though the majority of the medical records in the claims folders are related to this injury.  On remand, the Veteran should be afforded an updated VA examination.

Although the Veteran presented that his left leg injury was separate from his back disorder, several records in the claims folders indicate that he developed left leg radiculopathy as a result of his June 2000 back injury.  As such, the issues are currently inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Additionally, the Veteran was afforded a knee and lower leg VA examination in August 2013; however, the report appears to be incomplete.  The examination does not include a diagnosis of any left leg disability, or, if no disability was present, a statement to that fact.  Additionally, no nexus opinion was provided if a left leg disability was diagnosed.  On remand, the claims file should be returned to the August 2013, examiner for an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA that treated him for his left leg and lumbar spine disorders.  Of particular interest are records for treatment prior to 2000, and any records associated with his 1994 and 1995 treatment for back pain.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow his the opportunity to obtain and submit those records for VA review.

2.  After all available records are obtained; schedule the Veteran for a VA spine examination.  The claims file and access to virtual records should be made available to the examiner.

After reviewing the claims file and examining the Veteran, the examiner should diagnose all back disorders shown to exist, and; 

a) indicate which, if any, of these disorders constitute a congenital disease, a congenital defect, or an acquired disease or injury;

(The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defect" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.)

b) If the examiner determines that any back disability is a congenital defect, opine whether the Veteran now has additional disability due to an in-service disease or injury superimposed upon such defect; 

c) If the examiner determines that the Veteran's back disability is a congenital disease, opine whether the disability clearly and unmistakably existed prior to his active service and clearly and unmistakably underwent no permanent increase in severity as a result of active service;

d) For any other back disability that is not congenital in nature and/or did not preexist service, opine as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that it originated during active duty or is in any other way causally related to his active duty service.

The examiner should address the June 2000 work-related injury in his interview with the Veteran and in the examination report.  

The examination must include neurological findings, specifically to include if the Veteran suffers from a left leg disability as a result of his spine disorder.

The examiner must provide a detail explanation for any opinion proffered.  If the examiner is unable to provide any opinion requested, the examiner must fully explain why such opinion could not be obtained.

3.  Return the claims file to the August 2013 VA knee and leg examiner for an addendum opinion, if the examiner is available.

After review of the claims file and virtual record, the examiner should state whether the Veteran currently has a left leg disability.

For each diagnosed left leg disability, the examiner should provide an opinion as to whether the disability is at least as likely as not (a 50/50 probability or greater) related to the Veteran's service.

The examiner should review the service treatment records, which include a complaint of left leg pain, and treatment for a left foot injury.

The examiner must provide a detail explanation for any opinion proffered.  If the examiner is unable to provide any opinion requested, the examiner must fully explain why such opinion could not be obtained.

4.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



